972 F.2d 348
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph SALO;  Norma L. Salo, Plaintiffs-Appellants, (92-1554),William Verlin;  Ann Verlin, Plaintiffs-Appellants, (92-1557),v.The MANUFACTURERS LIFE INSURANCE COMPANY;  Louisiana Landand Exploration Company;  Cooper Range Co.,Defendants-Appellees.
Nos. 92-1554, 92-1557.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1992.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The plaintiffs are appealing an order granting summary judgment for the defendants in these consolidated cases involving claims for retirement benefits.   This matter is before the court for the plaintiffs' response in Case No. 92-1554 to this court's order directing the plaintiffs to show cause why their appeal should not be dismissed for lack of appellate jurisdiction.   The plaintiffs have not filed a response.


2
On July 9, 1992, the district court entered an order pursuant to Rule 59(e), Fed.R.Civ.P., amending the judgment in both cases and granting the plaintiffs' motion to amend their complaints to assert additional causes of action.   A notice of appeal filed prior to the disposition of a Rule 59(e) motion is of no effect.   Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).   A new notice of appeal must be filed within the prescribed time for appeal following disposition of the motion.   Based on the foregoing, the court concludes that it lacks jurisdiction in both these cases.


3
It is therefore ORDERED that Cases Nos. 92-1554 and 92-1557 are dismissed sua sponte for lack of appellate jurisdiction.   This order is without prejudice to the plaintiffs' right to perfect timely appeals upon entry of final judgment.   Rule 9(b)(1), Local Rules of the Sixth Circuit.